IRVING R. KAUFMAN,
Circuit Judge (concurring):
I agree with my brother Hays that a three-judge court should be convened because I am unable to conclude that appellant’s constitutional challenge to § 2012 of the New York State Education Law is “insubstantial.” But, it should not be inferred from my concurrence in the result that I believe the converse is true and that I view appellant’s claim as being meritorious. We are, after all, dealing in a very misty area when we struggle to determine the propriety of convening a three-judge court. The Supreme Court’s recent decisions in Moody v. Flowers, 385 U.S. 966, 87 S.Ct. 1544, 17 L.Ed.2d 431 (1967), Dusch v. Davis, 385 U.S. 999, 87 S.Ct. 1554, 17 L.Ed.2d 540 (1967), and Sailors v. Board of Educ., 385 U.S. 966, 87 S.Ct. 1549, 17 L.Ed.2d 431 (1967), bear witness to the difficulty the courts have encountered.
In the case before us, while the defendants are not state officials, they are “functioning pursuant to a statewide policy and performing a state function.” Moody v. Flowers, 385 U.S. 966, 87 S.Ct. at 1548. And, as Judge Hays correctly notes, the statute being challenged “applies generally to * * * all school boards.” Sailors v. Board of Educ., 385 U.S. 966, 87 S.Ct. at 1551. In these circumstances, appellant’s constitutional challenge, which I have stated cannot be said to be insubstantial on its face, should properly be examined in the first instance by a three-judge court.